NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DEERE & COMPANY,
Plaintiff-Appellant,
V.
BUSH HOG, LLC,
Defendant-Appellee,
AND
GREAT PLAINS MANUFACTURINQ
INCORPORATED,
Defendant-Appellee.
2012-1293
Appea1 from the United States District C0urt for the
S0uthern District of lowe in case n0. 09-CV-OO95, Seni0r
Judge Charles R. W0l1e.
ON MOTION
ORDER
The parties jointly move to stay the brieHng schedule
in 2012-1293 pending Deer Co. u. Bush Hog, appeal n0s.
2011-1629, -1630, and -1631.

DEERE & co v. BUSH HOG 2
Upon consideration thereof,
I'r ls ORDERED THA'1‘:
(1) The motion is granted to the extent that the ap-
peal is stayed until a mandate issues in appeal nos. 2011-
1629, -1630, and -1631. The parties shall inform the court
within 14 days of the final disposition in appeal nos. 2011-
1629, -163O, and -1631, how they believe this appeal
should proceed.
(2) A copy of this order shall be transmitted to the
merits panel assigned to hear appeal nos. 2011-1629, -
1630, and -1631 to inform the panel of the related appeal
FOR THE CoURT
APR 2 5 2012
/s/ J an Horbaly
Date J an Horba1y`
Clerk
cc: Edmund J. Sease, Esq.
Roderick R. McKelvie, Esq.
Scott R. Brown, Esq.
FILED
325 u.s.coun1oFAPPms ron
THE FEDERAL ClRCUlT
APR 25 2012
JAN HORBALV
CLERK